Citation Nr: 0315643	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  00-23 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to an increased rating for residuals of stress 
fractures of the left foot, with traumatic arthritis and 
Achilles tendonitis, currently evaluated as 20 percent 
disabling.  

2.	Entitlement to an increased rating for residuals of stress 
fractures of the right foot, with traumatic arthritis and 
Achilles tendinitis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio


INTRODUCTION

The veteran served on active duty from November 1984 to March 
1985.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1999 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In July 2002, the Board denied the claims made by the 
appellant on the listed issues.  The appellant appealed the 
Board's denial to the United States Court of Appeals for 
Veterans Claims (Court).  In January 2003, while this case 
was pending before the Court, the Office of General Counsel 
for VA, on behalf of the Secretary and the appellant filed a 
Joint Motion for Remand and to Stay Proceedings.  The motion 
was to vacate the July 2002decision by the Board, and to 
remand the case for readjudication pursuant to the recently 
enacted provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  The Joint Motion was granted by a January 2003 
Court Order


REMAND

In April 2003, the Board informed the veteran of the VCAA and 
of the information and medical evidence necessary to 
substantiate this claim.  In May 2003 the Board undertook 
additional development of the issues on appeal pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  A VA 
examination was conducted. However, the United States Court 
of Appeals for the Federal Circuit has recently invalidated 
the regulations, which empowered the Board to issue written 
notification of the VCAA and to consider additional evidence 
without prior RO review in the absence of a waiver of such 
review by the veteran or his representation.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore, a remand in this case is 
now required for compliance with the notice provisions 
contained in the new law.  

In addition the Board finds that the June 2003 VA examination 
raises the issue of entitlement to service connection for 
peripheral vascular disease of the lower extremities on a 
secondary basis.  This issue is intertwined with the issue in 
appellate status and must be adjudicated by the RO.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO is requested to adjudicate the 
issue of service connection for peripheral 
vascular disease of the lower extremities on 
a secondary basis.  If the benefit sought is 
not granted the RO should notify the veteran 
of that decision and her appellate rights.

3.  Thereafter, the RO should 
readjudicate the issues on appeal, with 
consideration of the evidence added to 
the record since the most recent 
supplemental statement of the case.  .  
If the benefits sought are not granted, 
the RO should furnish the veteran and her 
representative a supplemental statement 
of the case, containing notice of the 
relevant action taken on his claim since 
the last supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




